         Case 3:17-cv-00007-GTS-DEP Document 98-4 Filed 03/04/19 Page 1 of 1



                                                                                        31
                 D.   CADD]CK
i
1           1    indicate     that he would be coming for the schedul"ed
            2    reentry meeting          it was suppose to reenLer on the
            3    sixteenth      with Vincent and we interviewed      those
            4    students and we did talk to the Superintendent because
            5    there had been some discussion ongoing whether, you
            6    know, the         the princi-pal   can suspend up to five days
            1         and there was some discussion whether this
            B    disruption     would warrant going more than five days
            9    out.    So we did talk to Superintendent Ahearn and
          10     Assistant      Superintendent Lorraine Posture about that.
          L1           A.   Do you have any idea why Vincent was
          L2     persisting on the racism against Mrs. Dyer?
I
          13            A.    Well, I know Mrs. Dyer did share that in the
          T4     beginning of the year she had all         the students do          a

          1_s    survey and tell      me a little    bit about you and one of
    @
    d
    I
          1-6    the things Vincent put on his was, you know, Lf we get
    I
    o
    o
          L7     along, everything is okay but, you know, if           I donrt,
    ci
    L
          18     then I can be cold.        I do know I met. with Vincent                I
    t
    U
    d-
    d
    U'
          19     mean he's been a student since ninth grade and he
    d
    U
    F
    G
    o
    I
          20     doesn't like being told            he doesn't want to hear
    U
    E
    {(
    u
    o
          2L     that there might be some sort of a consequence,
    I
    d
    o
    o
          22     Thatrs always been any time I have met with him               he
    =
    E
    o            sort of
    L     23                    he doesn't like     that and he'11   make

          24     arguments that         and a lot of times he said the
          25     things it,'s because they're           I'm being racist       or
